Appeal by defendant, as limited by his motion, from two sentences of the County Court, Nassau County (Goodman, J.), both imposed April 13,1983. H Sentences under indictment No. 55226 affirmed. No opinion. 11 Sentence under indictment No. 55225 modified, on the law, by reducing the term of imprisonment imposed on defendant’s conviction of criminal possession of a weapon in the second degree from IV2 to 4 years to IV3 to 4 years. As so modified, sentence affirmed. HThe imposition of a minimum term of more than one third of the maximum term of four years’ imprisonment upon defendant’s conviction of criminal possession of a weapon in the second degree was illegal (Penal Law, § 70.00, subd 3, par [b]). As reduced to a term of lVá to 4 years, the sentence as to that count under indictment No. 55225, is not excessive under the circumstances of this case. Mollen, P. J., Lazer, O’Connor and Lawrence, JJ., concur.